
	
		I
		111th CONGRESS
		2d Session
		H. R. 5868
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to
		  establish conditions for the issuance of oil and gas leases under that Act to
		  prevent discharges of oil in operations under such leases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Drill Act of
			 2010.
		2.FindingsThe Congress finds the following:
			(1)The April 20, 2010, explosion and sinking
			 of the mobile offshore drilling unit Deepwater Horizon resulted in the largest
			 discharge of petroleum in the history of the United States.
			(2)The disaster has
			 cost the Nation tens of billions of dollars in economic damages and widespread
			 devastation of natural resources.
			(3)For more than
			 three months, tens of thousands of barrels of oil have been discharged into the
			 Gulf of Mexico by the Deepwater Horizon oil spill.
			(4)Evidence shows
			 that the use of acoustic switches and blowout preventers can greatly reduce the
			 chance of an uncontrolled oil spill.
			(5)BP p.l.c. has
			 already spent more than $4,000,000,000 in direct response to the Deepwater
			 Horizon oil spill.
			(6)The total cost of the Deepwater Horizon oil
			 spill will likely soar past the $20,000,000,000 claims fund established by BP
			 p.l.c. for the Deepwater Horizon oil spill.
			(7)Acoustic switches
			 cost approximately $500,000 per oil well.
			3.conditions for the
			 issuance of new offshore oil and gas leasesSection 8(d) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(d)) is amended by inserting (1) after
			 (d), and by adding at the end the following new
			 paragraph:
			
				(2)The Secretary shall require, as a condition
				and term of any oil and gas lease under this section, that the lessee certify
				that the lessee will—
					(A)use the best available technology for
				all operations under the lease, including acoustic sensors; and
					(B)adopt and implement a comprehensive
				plan to respond to and clean up any discharge of oil occurring in operation
				under the
				lease.
					.
		4.Requirements for
			 existing offshore oil and gas leases
			(a)Best available
			 technology
				(1)Certification
			 requirementThe Secretary of the Interior shall require that each
			 person that on the date of the enactment of this Act holds an oil and gas lease
			 issued under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)
			 must certify, by not later than 6 months after the date of enactment of this
			 Act, that they use the best available technology in all operations under the
			 lease.
				(2)termination of
			 operationsThe Secretary—
					(A)may order such a
			 person to suspend operations if the person has not made the certification
			 required under paragraph (1) by not later than 6 months after the date of
			 enactment of this Act; and
					(B)shall cancel the
			 lease if the person has not made the certification required under paragraph (1)
			 by not later than 18 months after the date of enactment of this Act.
					(b)Comprehensive
			 response plan
				(1)Certification
			 requirementThe Secretary of
			 the Interior shall require that each person that on the date of the enactment
			 of this Act holds an oil and gas lease issued under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.) must certify, by not later than 6 months
			 after the date of enactment of this Act, that they have adopted and implemented
			 a comprehensive plan to respond to and clean up any discharge of oil occurring
			 in operation under the lease.
				(2)termination of
			 operationsThe Secretary—
					(A)may order such a
			 person to suspend operations if the person has not made the certification
			 required under paragraph (1) by not later than 6 months after the date of
			 enactment of this Act; and
					(B)shall cancel the
			 lease if the person has not made the certification required under paragraph (1)
			 by not later than 18 months after the date of enactment of this Act.
					5.Review of blowout
			 preventers, emergency shutoff systems, and other oil discharge prevention
			 technologySection 5(b) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1334(b)) is amended by inserting
			 (1) after (b), and by adding at the end the
			 following new paragraph:
			
				(2)The Secretary of the Interior shall—
					(A)to review blowout preventers,
				emergency shutoff systems, and other oil discharge prevention technology
				(including emerging technology) that is or may be used for oil and gas drilling
				operations under leases under this Act; and
					(B)revise regulations under this Act
				governing the use of such technology as necessary based on that
				review.
					.
		
